The State of Texas                                 From the 251st District Court
 Appellant                                          Of Randall County
v. No. 07-10-00520-CR                              May 20, 2011
David Neal Duncan                                  Opinion by Justice Hancock
 Appellee

                                    JUDGMENT


      Pursuant to the opinion of the Court, it is ordered, adjudged and decreed that this

appeal is dismissed.

      It is further ordered, adjudged and decreed that appellant pay all costs

occasioned by this appeal, except for appellee’s attorney fees, which are adjudged

against appellee. Tex. Code Crim. Proc Ann. art. 44.01(f) (West Supp. 2010).

      It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at the appellant’s request, no motion for rehearing will be entertained, and

our mandate will issue forthwith.

      It is further ordered that this decision be certified below for observance.

                                          oOo